In an action, inter alia, to quiet title to real property and to recover damages for injury to real property pursuant to RPAPL 861, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Weber, J.), entered June 24, 2009, which, upon an order and interlocutory judgment (one paper) of the same court entered August 17, 2007, granting the plaintiff’s motion for summary judgment on the issue of liability on the cause of action to recover damages for injury to real property pursuant to RPAPL 861, and after a nonjury trial on the issue of damages on that cause of action, is in favor of the plaintiff and against him in the principal sum of $23,375.08.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff produced ample evidence from which the trial court could properly conclude that the defendant entered upon the plaintiffs land and removed trees, thus entitling the plaintiff to an award of damages pursuant to RPAPL 861 (see e.g. Spano v Kline, 50 AD3d 1499, 1500 [2008]; Zablow v DiSavino, 22 AD3d 748, 749 [2005]).
Furthermore, the defendant’s contention that the plaintiffs evidence of damages was flawed and speculative is without merit. The damages award was supported by an expert appraisal that set forth the objective facts underlying the valuation of the removed trees and that employed methods of calculation consistent with the statute (see RPAPL 861 [2], [3]; see generally Western N.Y. Land Conservancy, Inc. v Cullen, 66 AD3d 1461, 1462-1464 [2009]).
The defendant’s remaining contention is without merit. Mastro, J.P., Chambers, Roman and Cohen, JJ., concur.